Citation Nr: 9928893	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-32 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945.  The veteran died in December 1996, and the appellant 
is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1997 RO decision which denied service connection 
for the cause of the veteran's death. 


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1942 to December 
1945.  During his lifetime, his established service-connected 
disabilities (and last ratings) included lumbosacral strain 
(rated 20 percent), chronic nasopharyngitis (rated 0 
percent), and residuals of a hemorrhoidectomy (rated 0 
percent).

A review of his service medical records shows that on medical 
examination performed for induction purposes in April 1942, 
the veteran's lungs were listed as normal and a chest X-ray 
study was negative.  In March 1944, the veteran was treated 
for acute catarrhal nasopharyngitis and an acute upper 
respiratory infection (bronchitis).  In April 1944, the 
veteran was treated for a cold.  On medical examination 
performed for discharge purposes in December 1945, the 
veteran's nose and lungs were clinically normal, and a chest 
X-ray study was negative.  Service medical records are 
negative for a chronic lung disorder.

At a December 1947 VA examination, the veteran's respiratory 
system was clinically normal.  A chest X-ray study showed an 
increase of truncal markings bilaterally, and a tiny 
calcification was noted in the right first interspace.  There 
was no infiltration or consolidation.  The examiner did not 
diagnose any lung disorder.  A sinus X-ray study showed 
sinusitis.  The examiner diagnosed chronic nasopharyngitis.

At an April 1952 VA examination, the veteran's nose, sinuses, 
and respiratory system were clinically normal.

At a March 1961 VA examination, the veteran's respiratory 
system was clinically normal.  An X-ray study of the lungs 
showed that, since the 1947 examination, the left side of the 
diaphragm had become elevated due to considerable pleural 
thickening.  X-rays of the sinuses showed mucosal haziness in 
the right frontal and left maxillary sinuses with no other 
abnormality.  The examiner diagnosed nasopharyngitis with a 
history of chronic sinusitis.  On examination of the back, an 
extensive thorax scar was noted, reportedly from a 1955 
operation for bronchiectasis.

Private medical records from Memorial Hospital of Rhode 
Island (MHRI) show that the veteran was hospitalized from 
November 1996 to December 1996.  On admission he presented 
with complaints of shortness of breath, a productive cough, 
chills, sweats, and other symptoms which developed after 
raking leaves several days earlier.  It was noted that he had 
a past history of a multitude of medical problems such as 
bronchiectasis (status post left lower lobectomy secondary to 
bleeding from bronchiectasis), moderately severe chronic 
obstructive pulmonary disease (COPD), a positive PPD 
(purified protein derivative of tuberculin) test, normal 
pressure hydrocephalus (status post shunt placement), status 
post gastric ulcer, and history of M. avian-intracellulare 
complex (presumably a commensal in his residual 
bronchiectasis).  A chest X-ray study, compared to a 1994 
study, showed bilateral lung infiltrates.  One of the 
treating physicians, D. Ettensohn, M.D., indicated the 
following differential diagnoses:  atypical pneumonia, 
typical pneumonia, bronchiolitis obliterans with organizing 
pneumonia, any of the above plus congestive heart failure, or 
just COPD and congestive heart failure.  During the course of 
hospitalization, despite treatment with antibiotics, the 
veteran had progressive respiratory compromise and 
progressive bilateral alveolar infiltrates.  The etiology of 
his respiratory decline was unclear.  He developed 
progressive renal failure, acidemia, tachycardia, and 
respiratory distress, and became aneuric.  He was found to be 
asystolic on December 3, 1996.  The discharge diagnoses were 
respiratory failure of unclear etiology, COPD, 
bronchiectasis, acute renal failure, probable rhabdomyolysis, 
and diffuse intravascular coagulation.  An autopsy was not 
performed.

The veteran's death certificate reveals that the veteran died 
at MHRI on December 3, 1996.  The immediate cause of death 
was sepsis.  No other causes of death were listed.  An 
autopsy was not performed.

In January 1997, the appellant submitted a claim for service 
connection for the cause of the veteran's death.  She 
contended that the veteran had an upper respiratory condition 
and that part of his left lung was removed in 1954.

By a letter received in October 1997, a sister of the veteran 
indicated that a few years after the veteran's separation 
from service, his health was poor due to asthma and 
bronchitis, and that he later developed emphysema and had a 
lung operation.

By a letter received in November 1997, the appellant stated 
that she had known the veteran since 1942.  She said that 
when she was dating him, he was always coughing up a great 
deal of blood, and told her that doctors had diagnosed a very 
bad cold.  She stated that sometimes when she visited him 
during service he was in sick call.  She said that after 
separation from service, the veteran was always short of 
breath and had sinus problems.  She stated that some time 
after service, he began coughing up blood, and he was 
hospitalized and underwent an operation in 1954 in which part 
of his lung was removed.  She said that records of such 
treatment were unavailable.  She essentially asserted that 
the veteran incurred a lung condition during service which 
caused his death.

By a letter received in November 1997, another sister of the 
veteran stated that he had a lot of problems with his lungs, 
including asthma, bronchitis, and emphysema, and underwent 
surgery for a lung condition in 1954.

By a letter dated in November 1997, Dr. Ettensohn indicated 
that he treated the veteran for severe lung disease; 
specifically bronchiectasis and emphysema.  He noted that the 
veteran also had chronic sinus disease, which might have 
contributed to lung infection.  He said the veteran did not 
get his terminal illness from leaves, but rather died of a 
fatal lung infection.

By a letter dated in November 1997, the appellant's 
representative asserted that Dr. Ettensohn's letter indicated 
that the veteran's service-connected nasopharyngitis might 
have been a contributing factor in his death.


II.  Analysis

The appellant essentially contends that during service the 
veteran incurred a lung condition, and that he died of such 
disease.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 3.307, 
3.309.  Service incurrence will be presumed for certain 
chronic diseases, including bronchiectasis, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§  1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied. Id.

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions by the appellant on 
such matters are not competent evidence and do not serve to 
make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  For a claim of service connection for the 
cause of the veteran's death to be well grounded, there must 
be competent medical evidence that an established service- 
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 
Vet. App. 423 (1995).

The file shows that during the veteran's lifetime, his only 
established service-connected disabilities were lumbosacral 
strain, chronic nasopharyngitis, and residuals of a 
hemorrhoidectomy.  The veteran did not have an established 
service-connected lung disorder.

The veteran's service medical records from his 1942-1945 
military service are negative for a chronic lung disorder or 
any of the other medical conditions involved in his death in 
1996, and such conditions were not shown for years after 
service.  Chest X-ray studies performed during service and in 
1947 were negative.  The veteran's respiratory system was 
clinically negative on VA examinations in 1947 and 1952.  At 
a 1961 VA examination, it was noted by history that he had an 
operation for bronchiectasis in 1955.  The terminal hospital 
records from 1996 note recent onset of acute lung and other 
symptoms, with a past history of chronic ailments including 
lung disorders (COPD and bronchiectasis).  During the course 
of hospitalization, despite treatment with antibiotics, the 
veteran had progressive respiratory compromise, renal 
failure, acidemia, tachycardia; he deteriorated from the 
multi-system failure and expired in the hospital.  The 
discharge diagnoses were respiratory failure of unclear 
etiology, COPD, bronchiectasis, acute renal failure, probably 
rhabdomyolysis, and diffuse intravascular coagulation.  The 
veteran's death certificate reveals that the immediate cause 
of death was sepsis; no other causes of death were listed.

In November 1997, Dr. Ettensohn indicated that the veteran 
died of a fatal lung infection, and noted that the veteran 
also had chronic sinus disease, which might have contributed 
to the lung infection.  The Board finds that the doctor's 
opinion is speculative in nature and, moreover, it does not 
specifically link the veteran's service-connected 
nasopharyngitis with the conditions which led to his death.  
See Beausoleil v. Brown, 8 Vet. App. 459 (1996); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

No competent medical evidence has been submitted to show that 
the veteran's established service-connected conditions caused 
or contributed to his death.  No competent medical evidence 
has been submitted to show that the chronic lung and other 
disorders noted in the terminal medical records (assuming 
they were underlying or contributory causes of death), or the 
fatal sepsis noted on the death certificate, are linked to 
service (or linked to an established service-connected 
condition including nasopharyngitis).  Such competent medical 
evidence is required for a well-grounded claim for service 
connection for the cause of death.  Ruiz, supra; Johnson, 
supra.  Statements by the appellant, her representative, and 
the veteran's sisters on such matters do not constitute 
competent medical evidence, since, as laymen, they have no 
competence to give a medical opinion on diagnosis or etiology 
of a disorder.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Dean v. Brown, 8 Vet. App. 449 (1995).

In the absence of competent medical evidence of causality, as 
discussed above, the appellant's claim for service connection 
for the cause of the veteran's death is implausible and must 
be denied as not well grounded.




ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

